                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


GENE FINKE,

       Plaintiff,
                                                             Case No. 19-2056-DDC-KGG
v.

THE ENSIGN GROUP, INC., et al.,

       Defendants.


                               MEMORANDUM AND ORDER

       This matter comes before the court on defendants Post-Acute Medical, LLC and

Heartland Rehabilitation Hospital, LLC’s (“Post-Acute Medical and Heartland defendants”)

Motion to Sever. Doc. 10. Plaintiff Gene Finke has filed a Memorandum in Opposition. Doc.

12. And, Post-Acute Medical and Heartland defendants have filed a Reply. Doc. 17. For

reasons explained below, the court denies the Motion to Sever.

       I.      Facts

       Plaintiff alleges the following facts in his First Amended Complaint. Doc. 4. Plaintiff

sustained a left ankle injury when he fell at a nursing home on August 8, 2017. Id. ¶ 2. When he

fell, plaintiff was under the care of one set of defendants (“Ensign defendants”). Id. After

surgery to repair the ankle, plaintiff moved to the Rehab Hospital of Overland Park, where he

was under the care of Post-Acute Medical and Heartland defendants. Id. ¶ 3. While at the

Rehab Hospital, plaintiff sustained a hematoma on his right leg on October 27, 2017, when a

staff member pinched his leg while moving him in a lift. Id. ¶ 4. Plaintiff brings this lawsuit

against both the Ensign defendants and the Post-Acute Medical and Heartland defendants,

alleging he was “permanently injured due to defendants’ conduct.” Id. ¶ 5.
        II.    Legal Standard

        Under Rule 20, a plaintiff may join defendants in one action if plaintiff asserts a right to

relief “arising out of the same transaction, occurrence, or series of transactions or occurrences;

and any question of law of law or fact common to all defendants will arise in the action.” Fed.

R. Civ. P 20(a)(2). “Transaction is a word of flexible meaning. It may comprehend a series of

many occurrences, depending not so much upon the immediateness of their connection as upon

their logical relationship.” DIRECTV, Inc. v. Barrett, 220 F.R.D. 630, 631 (D. Kan. 2004)

(quoting Mosley v. Gen. Motors Corp., 497 F.2d 1330, 1333 (8th Cir. 1974)). Under Rule 21,

the court has discretion to sever claims if joinder will impose prejudice, expense, or delay.

Biglow v. Boeing, Co., 201 F.R.D. 519, 520 (D. Kan. 2001). But “the impulse is toward

entertaining the broadest possible scope of action consistent with fairness toward the parties;

joinder of claims, parties, and remedies is strongly encouraged.” United Mine Workers of Am. v.

Gibbs, 383 U.S. 715, 724 (1966).

        III.   Discussion

        Post-Acute Medical and Heartland defendants argue the court should sever plaintiff’s

claims because plaintiff’s ankle and leg injuries are two distinct injuries caused by two sets of

unrelated parties at different times. Doc. 11 at 4. The court disagrees. Plaintiff satisfies the

“transaction or occurrence” standard because a logical relationship exists between the two

injuries. Plaintiff’s ankle injury while in the care of the Ensign defendants caused him to move

to Post-Acute Medical and Heartland defendants’ rehabilitation facility. Plaintiff would not have

been their patient if not for the ankle injury, nor would he have required a lift to move. Thus, the

court finds that plaintiff’s two injuries sufficiently arise out of the same series of transactions to

satisfy Rule 20’s joinder requirement.



                                                   2
       Plaintiff also satisfies the common question requirement. Even though plaintiff’s ankle

fracture and hematoma are separate injuries, plaintiff alleges both contributed to “prevent[ ] him

from ever ambulating independently again.” Doc. 12 at 2. So the potential negligence of each

set of defendants may be relevant to the other’s liability. If the court severs the claims, Post-

Acute Medical and Heartland defendants could argue that non-parties (the Ensign defendants)

are responsible for this outcome. A common question of fact exists about plaintiff’s medical

history and condition. Post-Acute Medical and Heartland defendants argue that joining the

claims will force them to participate in irrelevant discovery about plaintiff’s ankle fracture. But

discovery of plaintiff’s medical history is relevant to their defense that they are not liable for

plaintiff’s injuries. Also, nothing requires these defendants to attend any irrelevant depositions.

Thus, the interest in efficiency outweighs any prejudicial effect. For all these reasons, the court

concludes that joinder under Rule 20 is proper in this case. Exercising its discretion, the court

denies the Motion to Sever.

       IT IS THEREFORE ORDERED BY THE COURT THAT Post-Acute Medical and

Heartland defendants’ Motion to Sever (Doc. 10) is denied.

       IT IS SO ORDERED.

       Dated this 26th day of August, 2019, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge




                                                  3
